DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 06/05/2019.  This IDS has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Independent claim 1 recites a control device which controls an animal toilet, the control device comprising:  
5a measurement value obtaining section which obtains, over time, information indicative of a measurement value shown by a weight scale that is included in the animal toilet and that measures a body weight of an animal; 
a first reference value setting section which sets, as a 10first reference value, the measurement value shown by the weight scale while a steady-state load is applied to the weight scale; and 
an offset determining section which sets, as a second reference value, the measurement value shown by the weight 15scale and regarded as a measurement value shown while no load is applied to the weight scale, 
in a case where the measurement value, which has been shown by the weight scale and which has been obtained by the measurement value obtaining section, has decreased 20from the first reference value by more than a first threshold, the offset determining section determining whether or not a difference between the measurement value and the second reference value is greater than a second threshold, in a case where the offset determining section 25determines that the difference between the measurementAttorney Docket No.: US77376 - 51 - value and the second reference value is greater than the second threshold, 
the offset determining section storing the measurement value as a candidate second reference value.
The claim limitations of the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: machine. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “determining whether or not a difference between the measurement value and the second reference value is greater than a second threshold, in a case where the offset determining section 25determines that the difference between the measurementAttorney Docket No.: US77376 - 51 - value and the second reference value is greater than the second threshold,” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding  claim 1, the additional elements of a measurement value obtaining section, a reference value setting section, an offset determining section and storing the measurement value all seem to be reciting generic computer elements that are not linked to any technological environment or particular machine.  The elements all seem to be parts of a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
Finally, merely storing the result of the abstract idea is considered insignificant extra-solution activity.  The MPEP cites storing data as an insignificant application (“printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”).  See MPEP §2106.05(g).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
Under the Eligibility Step 2B, since there are no additional elements beyond the generic processor and the claimed insignificant extra-solution activity, Examiner must conclude the claim as a whole does not amount to significantly more than the recited abstract idea(s).
Independent claim 13 claims the method carried out by the control device and recites the steps of:
a measurement value obtaining step of obtaining, over time, information indicative of a measurement value shown by the weight scale; 
a first reference value setting step of setting, as a first reference value, the measurement value shown by the weight 20scale while a steady-state load is applied to the weight scale; and 
a second reference value setting step of setting, as a second reference value, the measurement value shown by the weight scale and regarded as a measurement value shown 25while no load is applied to the weight scale,Attorney Docket No.: US77376 - 56 - in the second reference value setting step, in a case where the measurement value, which has been shown by the weight scale and which has been obtained in the measurement value obtaining step, has decreased from 5the first reference value by more than a first threshold, it being determined whether or not a difference between the measurement value and the second reference value is greater than a second threshold, in a case where it is determined that the difference 10between the measurement value and the second reference value is greater than the second threshold, the measurement value being set as a candidate second reference value. 



Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: process. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “in a case where the measurement value, which has been shown by the weight scale and which has been obtained in the measurement value obtaining step, has decreased from 5the first reference value by more than a first threshold, it being determined whether or not a difference between the measurement value and the second reference value is greater than a second threshold, in a case where it is determined that the difference 10between the measurement value and the second reference value is greater than the second threshold,” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding to claim 1, the additional method steps of obtaining information indicative of a measurement value shown by the weight scale is considered mere data gathering and is recited at such as high level of generality as to be considered insignificant extra solution activity. The method steps all seem to be carried out on a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The first and second reference value setting step and setting the candidate second reference values are all just steps of storing values in a generic all-purpose memory. Merely storing the result of the abstract idea is considered insignificant extra-solution activity.  The MPEP cites storing data as an insignificant application (“printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”).  See MPEP §2106.05(g).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
Under the Eligibility Step 2B, since there are no additional elements beyond the generic processor and the claimed insignificant extra-solution activity, Examiner must conclude the claim as a whole does not amount to significantly more than the recited abstract idea(s).
The fact pattern of this case, including gathering data from a weight scale, analyzing it and storing or displaying the results are similar to Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) where the Federal Circuit Court decided that “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind and was ruled as patent ineligible.

Claims 2, 4, and 8 expand on the abstract idea by claiming further mathematical manipulation of the data.
Claims 3 recites further mathematical manipulation of the data as well as a notification processing section.  The notification processing section is considered insignificant extrasolution activity as courts have ruled that printing or downloaded output is an insignificant application of the abstract idea (see Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.)
Claims 6 and 7 recite further mathematical manipulation of the data as well as storing the data.  Storing data is considered insignificant application of an abstract idea  (see Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55).
Claim 9 further defines the data that is being gathered for analysis using the abstract idea and is considered insignificant extra-solution activity (see MPEP §2106.05(g)).
Claim 10 recites the generic components of a weight scale, which is well-known, routine and obvious (see references cited on the 892) and the claimed control device is only generally linked to these elements.  The controller which obtains the data is simply pulling data from a weighing scale recited at a high level of generality.  The weight scale is recited at such a high level of generality that it reads on every conceivable weight scale and is therefore considered an example of mere “field of use” of the abstract idea (see MPEP 2106.05(h); a claim directed to an abstract idea cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981)).
Claims 11 and 12 are recitations of generic computer components which are not enough to integrate the abstract idea into a practical application (see MPEP 2106.04(d)).

Allowable Subject Matter
There are no prior art rejections for claims 1-20 however Examiner cannot comment on their allowability until the rejections un 35 U.S.C. 101 are adequately addressed.  Specifically, regarding claim 1, the limitation the offset determining section determining whether or not a difference between the measurement value and the second reference value is greater than a second threshold, in a case where the offset determining section 25determines that the difference between the measurementAttorney Docket No.: US77376 - 51 - value and the second reference value is greater than the second threshold, the offset determining section storing the measurement value as a candidate second reference value was not found in combination with the remaining claim limitations.
Cited documents US 2014/0124273, GB 2 027 914, CN 109063325 and EP 3 372 963 all disclose multiple zero-point values being stored through comparison with thresholds and overriding of previous zero-points when a determination is made that a new zero-point should be stored.  However, it is noted that in these instances the comparisons and determinations are made while there is no load applied rather than when a steady state load is being applied to the weight scale (which results in the first claimed threshold determination) and the overriding offset being stored when a second threshold is exceeded (the offset threshold).
Other cited documents describe the general state of the art for animal toilets with controller devices.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863